Citation Nr: 1138785	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1982 to February 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

The Veteran was discharged from service in February 2006; and, a November 2006 treatment record reflects that the Veteran was diagnosed with systemic hypertension and placed on anti-hypertensive medication, which he continues to take.  


CONCLUSION OF LAW

Hypertension is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection for hypertension may also be granted if it manifests to a compensable degree within one year from the date of separation from service.  38 C.F.R. § 3.307(a)(3); 3.309(a) (2011).  Diagnostic Code 7101, which outlines the rating criteria for hypertension, states that a 10 percent rating is assigned for service-connected hypertension with evidence of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or when the Veteran has a history of diastolic pressure of predominantly 100 or more requiring continuous medication for control.

The Veteran's recent treatment records reflect a current diagnosis of hypertension treated by prescription medications; thus the relevant inquiry is whether the Veteran developed hypertension in service or whether it manifested to a compensable degree within one year of his discharge from service.

The Veteran's service treatment records reflect numerous blood pressure readings from his over twenty years of service.  No diagnosis of hypertension was made based on these blood pressure readings.  Furthermore, the Veteran was not diagnosed with hypertension during service or at separation, although the Board notes that several elevated blood pressure readings were noted in service including: 158/94 (December 1995), 144/94 (January 1998), and 130/92 (January 2003). 

However, a November 2006 TRICARE outpatient report shows that the Veteran was seen for hypertension diagnosed within one year of his service retirement.  The examiner noted that the Veteran had had elevated blood pressure readings (over 120/80) for five (5) consecutive days.  His blood pressure was 159/89, which was described as elevated.   The diagnosis was systemic hypertension.  The Veteran was prescribed lisinopril, a prescription drug commonly used to treat high blood pressure.  Subsequent treatment records continue to reflect a diagnosis of hypertension and treatment for the same. 

The Board concludes that the evidence of record reflects that the Veteran was conclusively diagnosed with hypertension within one year of his discharge from service as reflected in the November 2006 TRICARE report.  Moreover, at the time of this treatment, the Veteran was immediately prescribed hypertension medication, thereby suggesting that the Veteran had been diagnosed with hypertension significant enough to necessitate pharmacological treatment.  Accordingly, while the blood pressure readings of record during the one-year period following service fail to meet the requirements for assigning a compensable rating for hypertension, the Board finds significant that the available readings served as a basis for prescribing a hypertension medication.  As such, the Board concludes that the evidence suggests that the Veteran's blood pressure readings were significant enough to be commensurate with the readings necessary for a compensable disability rating. 

Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that a basis for granting service connection for hypertension has been presented, and the Veteran's appeal is granted.


ORDER

Service connection for hypertension is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


